 

Exhibit 10.17
 
Tai Yuan Hi-Tech Industrial Park
Factory Lease Agreement
 
This agreement is established between
Lessee, GSI Technology Taiwan Inc (hereinafter referred to as Lessee)
and
Lessor, Tai Yuen Textile Co., Ltd. (hereinafter referred to as Lessor)
        
for the purpose of rental of properties in Tai Yuan Hi-Tech Industrial Park.
Both parties to this agreement concur to comply with the conditions hereinbelow
provided:
 
Article 1
Rented House
Lessor shall rent the following house to Lessee:
House Location: 1 house at 6F-1,and 5F-2, No. 30, Tai-Yuan St., Chu-Pei Li,
Chu-Pei City, Hsinchu County
Area: 710.23 pings
2. Both parties agree to transfer the house as it is.
Article 2
Rent
Monthly rent shall be NT$561,081, inclusive of tax.
Rent shall be paid every month, but Lessee shall draw 12 checks at a time which
totally cover one-year rents to Lessor. The date of issue for a check shall be
the first day of the lease period in every month stipulated in the lease
agreement. Lessor shall issue an invoice to Lessee after a check for paying the
monthly rent has cashed. The rents for the 2nd year shall be paid in the same
way; the checks drawn shall be given to Lessor before the last check, for the
last term of the 1st year, cashes. If any of these checks drawn by Lessee can
not be cashed on time, a penalty fine amounting to 1% of the monthly rent shall
be calculated and paid every day.
Article 3
Guarantee (Deposit)
Lessee shall be obliged to submit a guarantee (deposit) in the amount of
NT$1,640,000 (equal to a 3-month rent, inclusive of tax) upon the execution of
this agreement. If Lessee owes any rents or damages, Lessor may deduct such
rents or damages from the guarantee (deposit) first. After expiration of the
lease when Lessee fully vacates the said premises, Lessor shall return the
guarantee (deposit) in full, without any interest payment due, after deducting
any fees unpaid by Lessee.
Article 4
Lease Period
The lease period shall be for a period of 1 year and 7 months only, effective
from Feb. 1, 2011 to Aug. 31, 2012. If Lessor wants to rent the house
continuously after expiration of the lease agreement, Lessee has the priority
right to rent it first, but Lessee shall notify Lessor of such intension 3
months before the lease expiration, and the lease conditions in the next lease
agreement shall be negotiated again.
Article 5
Use of Rented Property


 

--------------------------------------------------------------------------------

 

 
Lessee shall neither sublet, loan nor transfer the rental of, nor institute any
means that may submit a portion or the entirety of the house to the usage or
facility of a third-person, without the prior consent of Lessor.
Lessee shall abide by laws and Tai Yuan Hi-Tech Industrial Park Regulations, and
shall not use the house for any illegal purposes or for storage of dangerous
materials that are hazardous to public safety.
If an interior decoration becomes necessary, Lessee shall be obliged to obtain
the prior consent of Lessor before effecting such interior decoration; however,
Lessee shall be obliged to ensure that such interior decorating shall not, in
anyway, destroy the original construction of the house or violate any laws.
Should any law be violated because of such decoration, Lessee shall restore to
its original condition; otherwise Lessor may terminate the agreement. When
Lessor terminates this agreement, Lessee shall take back all decorated articles
and equipment and be obliged to restore the house into its original condition on
the time the house is due for return to Lessor. Any damage to a 3rd party shall
be compensated by Lessee. If Lessor suffers loss consequently, Lessee shall
compensate and be responsible for all expenses of Lessor.
Lessee shall have public accident insurance (Insurance Amount: More than
NT$10,000,000 for body injuries per incident; More than NT$2,000,000 for house
loss per incident) and fire legal responsibility insurance. Should Lessee fail
to obtain any of the above insurance and thus cause any loss to a 3rd party or
Lessor, Lessee shall be responsible for compensation of such loss.
Article 6
Damage and Repair
For any damage or destruction to the house that is ascribed to Lessee's
responsibility, Lessee shall be held liable for repair or damages.
For any damage or destruction to the house that is not ascribed to Lessee's
responsibility, Lessor shall be held liable for repair. If Lessor fails to
repair within the period demanded by Lessee, Lessee may repair or have a repair
person repair, and repair expenses shall be paid by Lessor.
Article 7
Expense and Tax
 
House tax and land tax shall be at the expense of Lessor, whereas, all utility
bills, telecommunication expense, cleaning expense, waste cleaning expense,
equipment repair & maintenance expense, management expense and other necessary
expenses to be paid for using the house shall be at the expense of Lessee.
Lessee shall pay the above-mentioned expenses on time regardless of whether
Lessee uses the house during the lease period or not.
Article 8
Breach of Contract & Punishment


 

--------------------------------------------------------------------------------

 

 
If Lessee violates the agreement while using the house and fails to correct or
fails to completely correct within 7 days after Lessor's notification, Lessor
may terminate the lease agreement.
If either of the parties violates the agreement and thus damages the other
party's rights, the violating party shall compensate the other party for the
loss and other relevant expenses.
At the expiration of the lease, except if Lessor consents to continue the lease
of the house, Lessee shall be obliged to return the house to Lessor, in the
spirit of goodwill, fully vacated and under the same conditions that it was
leased. Lessee shall not issue any cause for denial nor present any protest to
such a turnover. In the event that Lessee shall fail to return the house on
time, then Lessor shall demand the payment of a breach of contract penalty
amounting to one-time the amount of the agreed rent, for the period starting
from the day following the expiration date until the last day that Lessee
remains in occupation of the house.
Should Lessee fail to make the rent payment for 2 months, Lessor may terminate
the lease agreement.
If Lessee violates the agreement while using the house and fails to correct or
fails to completely correct within 7 days after Lessor's notification, Lessor
may terminate the lease agreement. For any loss or damage, Lessor may ask for
compensation.
Article 9
Lease Termination
If one party decides to terminate this agreement before expiration of the lease,
the terminating party shall obtain the written consent of the other party. If
Lessee wants to move out of the house while lease agreement is still in effect,
Lessee shall give a 3 months written notification to Lessor and pay the amount
of a 3-month rent to Lessor as compensation. If Lessor wants to tack back the
rented house earlier before expiration of the lease, Lessor shall also give
Lessee a 3 months written notification and pay the amount equal to a 3-month
rent to Lessee as compensation.
Lessee shall be obliged to fully vacate and restore the house into its original
condition on the time the house is due for return to Lessor. At the expiration
of this agreement, any furniture, machine or item that Lessee has failed to take
out of the house during the vacation of the house, shall be regarded as junk or
abandoned item, the settlement of which shall be left to the discretion of
Lessor. Any expenses incurring shall be paid by Lessee or deducted from the
guarantee (deposit) first. Lessee shall make any causes to claim any rights or
ask any expense from Lessor.
Article 10
Notarial Lease Agreement
Lessor and Lessee shall deal with notarization of the lease agreement together,
and the notarization fee shall be paid by both parties averagely.
Should Lessee fail to pay rents or any penalty due to breach of contract, or
refuse to vacate and move out of the house at the expiration of the lease
agreement, such payment or moving out will be enforced according to the law.
Should Lessor fail to return the guarantee (deposit) under the lease agreement,
such return will be enforced according to the law.
Article 11
Jurisdiction
Both parties agree that for any lawsuit involving the lease agreement, 1st trial
court shall be Hsinchu District Court.
Article 12
Other Conditions
 
After being given the house, Lessee shall pay the expenses stipulated in Article
7 of this lease agreement.
The lease agreement is made in quadruplicate. Each party shall keep one copy;
each of the court and the office of notary public shall keep one copy.
 


 

--------------------------------------------------------------------------------

 

Signed by:
Lessee
GSI Technology Taiwan , Inc,
(with seal)
 
Legal Representative:
Wu, Bor-Tay (with seal)
 
Uniform No.:
53,292,218
 
Address:
6F-1, No. 30, Tai-Yuan St., Chu-Pei Li, Chu-Pei City, Hsinchu County
 
Tel:
(03) 5525345
 
 
 
 
Lessor
Tai Yuen Textile Co., Ltd.
(with seal)
 
Legal Representative:
Vivian Wu Yen (with seal)
 
Uniform No.:
3,516,001
 
Address:
8F, No. 2, Dun Hua S. Rd., Sec. 2, Taipei City
 
Tel:
(02) 77132222

 
Jan. 27, 2011
 

 